Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.
Response to Amendment
In the amendment filed on October 14, 2022, the following has occurred: claim(s) 1, 13, 24, 34, 45, and 59 have been amended and claim(s) 74-78 have been added. Now, claim(s) 1-13, 24, 34, 45, 59, and 70-78 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-13, 24, 34, 45, 59, and 70-78 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recite(s) optionally identifying the plurality of subjects or having the plurality of subjects identified as having age-related macular degeneration (AMD); administering the statin therapy to the plurality of subjects; measuring or having measured one or more functional biomarkers in the plurality of subjects, wherein the functional biomarker is a visual function other than normal luminance visual acuity; determining or having determined a baseline value for each of the plurality of subjects from the one or more measurements of step c; measuring or having measured the one or more functional biomarkers in the plurality of subjects at one or more second or later time points; determining or having determined a corresponding subsequent value for each of the plurality of subjects from the one or more measurements of step e; and using as a clinical trial endpoint a comparison of the subsequent value to the baseline value or an earlier subsequent value; and h. optionally taking an action based on the clinical trial endpoint.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity. That is, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, the "identifying" function in the context of this claim encompasses a user manually confirming if the subject or plurality of subjects has age-related macular degeneration (AMD). Similarly, the "administering" function in the context of this claim encompasses a user administering a therapy to the subjects. Similarly, the "measuring" functions in the context of this claim encompass a user acquiring biomarker marker measurements from the subjects throughout a time span.
Similarly, the "determining" functions in the context of this claim encompass a user making a decision to set a baseline or a subsequent value based on the collected biomarkers. Similarly, "using" function in the context of this claim encompasses a user comparing the subsequent value to the baseline value which can be accomplished mentally. Finally, the "taking an action" function in the context of this claim encompasses a user deciding to take action based on the user's comparison. Claims 2-4 and 75-76 further define the measuring steps, functional biomarkers, and baseline value and subsequent value. Claims 5-7 define setting the parameters for a device to collect information. Claims 8-9 further define the statin therapy. Claims 10-11 further define clinical trial endpoint. Claim 12 further defines an action. Claims 70-73 further define determination of early indication of efficacy. Claim 74 further defines step c, step d, step e, and step f.  Therefore, these claims merely further define information that could be observed by a user and used to make a mental judgment of a compliance rating. Therefore, these claims recite limitations that fall into the Certain Methods of Organizing Human Activity grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. For example, the claims recite "a dark adaptometer" that is used in measuring and determining of values and measurements. The written description discloses that the recited computer components encompass generic components including "In this Example, the dark adaptation data was collected using the AdaptDx® Dark Adaptometer (MacuLogix, Middletown, PA) running its standard Extended Test protocol." (Seep. 43, ll. 19-21). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. Additionally, the claim recites that the "dark adaptometer" is utilized to gather functional biomarker data. However, this "dark adaptometer" is merely recited as a source of the data. Additionally, the step b) in independent claim 1 of "administering a statin treatment" does not integrate the abstract idea into a practical application as the step only recites the administering step as an initial part of the process to measure the results of the therapy in the subject. Additionally, the step f) in independent claim 45 of "making a treatment decision" does not integrate the abstract idea into a practical application as the step only recites the making a treatment decision step as a final part of the process in taking action based on the results of the therapy in the subject. Additionally, receiving data that is utilized in the measuring and determining steps amounts to insignificant extra-solution data gathering activity.
Claims 13, 24, 34, 45, 59, and 77-78 recite similar functions as claims 1-12. Therefore, these claims also recite abstract ideas that fall into the Certain Methods of Organizing Human Activity grouping of abstract ideas as explained above. These claims also do not integrate the abstract idea into a practical application for the same reasons as explained above because they merely include instructions to implement the abstract idea on a computer.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Thus, these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-12, 24, 34, and 70-76 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. Patent Pre-Grant Publication No. 2018/0166174) in view of Lewis et al. (U.S. Pre-Grant Patent Publication No. 2013/0331393) in further view of Omoigui (U.S. Pre-Grant Patent Publication No. 2006/0275294).
As per independent claim 1, Lewis discloses a method for evaluating a response of a plurality of subjects in a clinical trial of a statin therapy for treatment of age-related macular degeneration (AMD), the method comprising the steps of: b. administering the statin therapy to the plurality of subjects (See Paragraph [0170]: Non-HDL cholesterol, or hs-CRP can be utilized as predictors of clinical risk in patients receiving statin therapy, which the Examiner is interpreting the biomarkers used as predictors to encompass the claimed portion.); c. measuring or having measured one or more functional biomarkers in the plurality of subjects, [... ] (See Paragraph [0118]: The chronic disease mitigation and elimination system and learning engine facilitates the determination whether a subject has risk or decaying health that make the subject susceptible for current/immediate and future chronic disease, the process includes detailed subject lifestyle evaluation and testing, testing and measuring for biomarkers, which the Examiner is interpreting to encompass the claimed portion.); d. determining or having determined a baseline value for each of the plurality of subjects from the one or more measurements of step c (See Paragraph [0123]: Subjects with elevated CDT or chronic disease-specific temperature require intervention to lower or eliminate the excess "temperature" above a baseline of 98.6, which the Examiner is interpreting  the baseline  value for the disease-specific temperature to encompass the claimed portion.); e. measuring or having measured the one or more functional biomarkers in the plurality of subjects  at one or more later time points (See Paragraph [0146]: Measurements of biomarkers can occur at multiple times to identify disease associated biomarkers, which the Examiner is interpreting to encompass the claimed portion.); f. determining or having determined a corresponding subsequent value for each of the plurality of subjects from the one or more measurements of step e (See Paragraphs [0146]-[0148]: Measurements of biomarkers can occur at multiple times to identify disease associated biomarkers, eyes provide for measurement of the health and changes to the health of the nervous tissue, vascular tissue, and stem cells, and biological markers is provided to determine appropriate therapies and monitor subjects that are undergoing therapies for chronic disease, which the Examiner is interpreting the multiple times of taking measurements and when specified to a certain patient to encompass the claimed portion.); and g. using as a clinical trial endpoint a comparison of the subsequent value to the baseline value or an earlier subsequent value (See Paragraph [0124]: A series of biological tests to be obtained for specific biomarkers, the results of which are used to determine an amount of CDT, in degrees Fahrenheit or degrees Celsius, that each test contributes to the calculation of a human's overall CDT, and the CDT is a scale of risk for current or future chronic disease morbidity or mortality, with a focus on a statistical increase in mortality as an endpoint when available, which the Examiner is interpreting the mortality as an endpoint and the determined amount of CDT to encompass the claimed portion as the CDT is related to the baseline CDT of 98.6.); and h. optionally taking an action based on the clinical trial endpoint (See Paragraph [0141]: Additional tests for humans with an elevated (above 98.6) CDT can be provided to test for causes and exacerbators/accelerators of the chronic disease, which the Examiner is interpreting additional tests to encompass taking an action based on the clinical trial endpoint.).
While Lewis teaches the method as described above, Lewis may not explicitly teach a. optionally identifying the plurality of subjects or having the plurality of subjects identified as having AMD.
P. Lewis (Lewis et al. (U.S. Pre-Grant Patent Publication No. 2013/0331393 will be recited as P. Lewis (Pamela A. Lewis) as to avoid confusion with the primary prior art of Lewis (U.S. Pre-Grant Patent Publication No. 2018/0166174)) teaches a method for a. optionally identifying the plurality of subjects or having the plurality of subjects identified as having AMD (See Paragraph [0081]: Patients are identified if they have a diagnosis of non-exudative or exudative AMD, which the Examiner is interpreting identifying diagnosed AMD patients to encompass the claimed portion when combined with Lewis' teachings of a variety of tests for subjects.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include optionally identifying the plurality of subjects or having the plurality of subjects identified as having AMD as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
While Lewis/P. Lewis teaches the method as described above, Lewis/P. Lewis may not explicitly teach [...] wherein the functional biomarker is a visual function other than normal luminance visual acuity.
Omoigui  teaches a method [...] wherein  the functional  biomarker is a visual  function other than normal luminance visual acuity (See Paragraph [0167]: The cohort study involved 251 participants aged 60 years and older who had some sign of nonexudative AMD and visual acuity of 20/200 or better in at least one eye at baseline, the AMD status was assessed by standardized grading of fundus photographs, and stored fasting blood specimens obtained at baseline were analyzed for levels of the various  biomarkers,  which  the Examiner  is interpreting  to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis to include the functional biomarker is a visual function other than normal luminance visual acuity as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per claim 2, Lewis/P. Lewis/Omoigui teaches the method of claim 1 as described above. Lewis may not explicitly teach wherein measuring the one or more functional biomarkers comprises measuring one or more of dark adaptation, low luminance visual acuity, low luminance deficit, contrast sensitivity, or scotopic sensitivity.
P. Lewis teaches a method wherein measuring the one or more functional biomarkers comprises measuring one or more of dark adaptation, low luminance visual acuity, low luminance deficit, contrast sensitivity, or scotopic sensitivity (See Paragraph [0201]: The primary efficacy measure, dark adaptation (rod intercept) is analyzed by a comparison of the treatment groups on the change from baseline in rod intercept, by computing the slope of the rod intercept data across visits to yield an annualized rate of change, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include measuring the one or more functional biomarkers comprises measuring one or more of dark adaptation, low luminance visual acuity, low luminance deficit, contrast sensitivity, or scotopic sensitivity as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
As per claim 3, Lewis/P. Lewis/Omoigui teaches the method of claim 1 as described above. Lewis may not explicitly teach wherein the functional biomarker is dark adaptation.
P. Lewis teaches a method wherein the functional biomarker is dark adaptation (See Paragraph [0201]: The primary efficacy measure, dark adaptation (rod intercept) is analyzed by a comparison of the treatment groups on the change from baseline in rod intercept, by computing the slope of the rod intercept data across visits to yield an annualized rate of change, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the functional biomarker is dark adaptation as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
As per claim 4, Lewis/P. Lewis/Omoigui teaches the method of claims 1 and 3as described above. Lewis may not explicitly teach wherein the baseline value and subsequent value are a rod intercept time.
P. Lewis teaches a method wherein the baseline value and subsequent value are a rod intercept time (See Paragraph [0201]: The primary efficacy measure, dark adaptation (rod intercept) is analyzed by a comparison of the treatment groups on the change from baseline in rod intercept, by computing the slope of the rod intercept data across visits to yield an annualized rate of change, which the Examiner is interpreting the change from baseline in rod intercept and computing the slope of the rod intercept data to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the baseline value and subsequent value are a rod intercept time as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
As per claim 8, Lewis/P. Lewis/Omoigui teaches the method of claim 1 as described above. Lewis/P. Lewis may not explicitly teach wherein the statin therapy is atorvastatin at a dose from 40 mg to 120 mg daily.
Omoigui teaches a method wherein the statin therapy is atorvastatin at a dose from 40 mg to 120 mg daily (See Paragraph [0099]: The Investigation of the Treatment Effects of Reducing Cholesterol (ARBITER) trial found that use of atorvastatin 80mg daily for aggressive lowering of plasma low-density lipoprotein cholesterol (LDL-C) concentrations to below current target levels was associated with significant IMT regression, which the Examiner is interpreting to encompass the claimed portion because Omoigui takes into account AMD patients on the effect of statin therapy on AMD patients (See Paragraph [0167]).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis to include the statin therapy is atorvastatin at a dose from 40 mg to 120 mg daily as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per claim 9, Lewis/P. Lewis/Omoigui teaches the method of claim 1 as described above. Lewis/P. Lewis may not explicitly teach wherein the statin therapy is cerivastatin, fluvastatin, lovastatin, pitavastatin, rosuvastatin, or simvastatin at a dose from 40 mg dose equivalent to atorvastatin to 120 mg dose equivalent to atorvastatin daily.
Omoigui teaches a method wherein the statin therapy is cerivastatin, fluvastatin, lovastatin, pitavastatin, rosuvastatin, or simvastatin at a dose from 40 mg dose equivalent to atorvastatin to 120 mg dose equivalent to atorvastatin daily (See Paragraph [0151]: Several natural (lovastatin, simvastatin and pravastatin) and synthetic (cerivastatin and atorvastatin) statins exert a cytotoxic effect, which the Examiner is interpreting to encompass the claimed portion when utilized with the teachings of Lewis/P. Lewis and the relation between atorvastatin and cerivastatin to be utilized in similar dosages.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis to include the statin therapy is cerivastatin, fluvastatin, lovastatin, pitavastatin, rosuvastatin, or simvastatin at a dose from 40 mg dose equivalent to atorvastatin to 120 mg dose equivalent to atorvastatin daily as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per claim 10, Lewis/P. Lewis/Omoigui teaches the method of claim 1 as described above. Lewis may not explicitly teach wherein the clinical trial endpoint is a primary or registration endpoint or a secondary or exploratory endpoint.
P. Lewis teaches a method wherein the clinical trial endpoint is a primary or registration endpoint or a secondary or exploratory endpoint (See Paragraph [0196]: The analysis of the primary and secondary endpoints are conducted when all subjects have been completed 12, 18 and 24 months, which the Examiner is interpreting to encompass the clinical trial endpoint is a primary endpoint.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the clinical trial endpoint is a primary or registration endpoint or a secondary or exploratory endpoint as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
As per claim 11, Lewis/P. Lewis/Omoigui teaches the method of claim 1 as described above. Lewis further teaches a method wherein the clinical trial endpoint is used to provide an early indication of efficacy at an interim period during the clinical trial (See Paragraph [0123]: A process is described to repeat methods to access the efficacy of therapy and the process is repeated until the subject's CDT or disease specific temperature is 98.6 or close, which the Examiner is interpreting to encompass the claimed portion as the ability to repeat to find the efficacy of a therapy to encompass an early indication of efficacy at an interim period during the clinical trial.).
As per claim 12, Lewis/P. Lewis/Omoigui teaches the method of claim 1 as described above. Lewis further teaches wherein the action is a. determining or having determined an early indication of efficacy at an interim period during the clinical trial (See Paragraph [0123]: A process is described to repeat methods to access the efficacy of therapy and the process is repeated until the subject's CDT or disease specific temperature is 98.6 or close, which the Examiner is interpreting to encompass the claimed portion as the ability to repeat to find the efficacy of a therapy to encompass an early indication of efficacy at an interim period during the clinical trial.).; b. making or having made a decision on continuing the clinical trial; c. terminating or having terminated the clinical trial; d. adding or having added additional subjects to the clinical trial; e. changing or having changed a parameter of the clinical trial; or f. a combination of the foregoing.
As per independent claim 24, Lewis discloses a method for identifying an early indication of a response to a statin therapy in a subject in a clinical trial of the statin therapy for treatment of age-related macular degeneration (AMD), the method comprising the steps of: b. administering the statin therapy to the subject (See Paragraph [0170]: Non-HDL cholesterol, or hs-CRP can be utilized as predictors of clinical risk in patients receiving statin therapy, which the Examiner is interpreting the biomarkers used as predictors to encompass the claimed portion.); c. measuring or having measured one or more functional biomarkers in the subject, [... ] (See Paragraph [0118]: The chronic disease mitigation and elimination system and learning engine facilitates the determination whether a subject has risk or decaying health that make the subject susceptible for current/immediate and future chronic disease, the process includes detailed subject lifestyle evaluation and testing, testing and measuring for biomarkers, which the Examiner is interpreting to encompass the claimed portion.); d. determining or having determined a baseline value for the subject from the one or more measurements of step c (See Paragraph [0123]: Subjects with elevated CDT or chronic disease-specific temperature require intervention to lower or eliminate the excess "temperature" above a baseline of 98.6, which the Examiner is interpreting the baseline value for the disease-specific temperature to encompass the claimed portion.); e. measuring or having measured the one or more functional biomarkers in the subject at one or more later time points (See Paragraph [0146]: Measurements of biomarkers can occur at multiple times to identify disease associated biomarkers, which the Examiner is interpreting to encompass the claimed portion.); f. determining or having determined a corresponding subsequent value from the one or more measurements of step e (See Paragraphs [0146]-[0148]: Measurements of biomarkers can occur at multiple times to identify disease associated biomarkers, eyes provide for measurement of the health and changes to the health of the nervous tissue, vascular tissue, and stem cells, and biological markers is provided to determine appropriate therapies and monitor subjects that are undergoing therapies for chronic disease, which the Examiner is interpreting the multiple times of taking measurements and when specified to a certain patient to encompass the claimed portion.); and g. identifying the early indication of a response to the statin therapy in the subject if a comparison of the subsequent value to the baseline value or an earlier subsequent value satisfies an early indication criteria (See Paragraphs [0123]-[0124]: A process is described to repeat methods to access the efficacy of therapy and the process is repeated until the subject's CDT or disease specific temperature is 98.6 or close, and a series of biological tests to be obtained for specific biomarkers, the results of which are used to determine an amount of CDT, in degrees Fahrenheit or degrees Celsius, that each test contributes to the calculation of a human's overall CDT, and the CDT is a scale of risk for current or future chronic disease morbidity or mortality, with a focus on a statistical increase in mortality as an endpoint when available, which the Examiner is interpreting the mortality as an endpoint and the determined amount of CDT to encompass the claimed portion as the CDT is related to the baseline CDT of 98.6.).
While Lewis teaches the method as described above, Lewis may not explicitly teach a. optionally identifying the subject or having the subject identified as having AMD.
P. Lewis teaches a method for a. optionally identifying the subject or having the subject identified as having AMD (See Paragraph [0081]: Patients are identified if they have a diagnosis of non-exudative or exudative AMD, which the Examiner is interpreting identifying diagnosed AMD patients to encompass the claimed portion when combined with Lewis' teachings of a variety of tests for subjects.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include optionally identifying the plurality of subjects or having the plurality of subjects identified as having AMD as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
37.	While Lewis/P. Lewis teaches the method as described above, Lewis/P. Lewis may not explicitly teach […] wherein the functional biomarker is a visual function other than normal luminance visual acuity.
Omoigui  teaches a method […] wherein  the functional  biomarker is a visual  function other than normal luminance visual acuity (See Paragraph [0167]: The cohort study involved 251 participants aged 60 years and older who had some sign of nonexudative AMD and visual acuity of 20/200 or better in at least one eye at baseline, the AMD status was assessed by standardized grading of fundus photographs, and stored fasting blood specimens obtained at baseline were analyzed for levels of the various biomarkers, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis to include the functional biomarker is a visual function other than normal luminance visual acuity as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per independent claim 34, Lewis teaches a method for selecting or identifying a subject for participation in or exclusion from a clinical trial of a statin therapy for treatment of age-related macular degeneration (AMD), the method comprising the steps of: b. measuring or having measured one or more functional biomarkers in the subject, [... ] (See Paragraph [0118]: The chronic disease mitigation and elimination system and learning engine facilitates the determination whether a subject has risk or decaying health that make the subject susceptible for current/immediate and future chronic disease, the process includes detailed subject lifestyle evaluation and testing, testing and measuring for biomarkers, which the Examiner is interpreting to encompass the claimed portion.); c. determining or having determined a subject value for the subject from the one or more measurements of step b (See Paragraph [0123]: Subjects with elevated CDT or chronic disease-specific temperature require intervention to lower or eliminate the excess "temperature" above a baseline of 98.6, which the Examiner is interpreting the baseline value for the disease-specific temperature to encompass the claimed portion.); d. comparing the subject value to a corresponding reference range (See Paragraphs [0472]-[0475]: Reference ranges are disclosed that are utilized in a subject's chronic disease temperature, which the Examiner is interpreting the utilization of reference ranges in the calculation of the patient's CDT to encompass the claimed portion as the patient's values are compared to reference ranges for the CDT); e. selecting or identifying the subject for participation if the subject value is within the corresponding reference range, or selecting or identifying the subject for exclusion if the subject value is outside the corresponding reference range (See Paragraphs [0123]-[0124]: A process is described to repeat methods to access the efficacy of therapy and the process is repeated until the subject's CDT or disease specific temperature is 98.6 or close, and a series of biological tests to be obtained for specific biomarkers, the results of which are used to determine an amount of CDT, in degrees Fahrenheit or degrees Celsius, that each test contributes to the calculation of a human's overall CDT, and the CDT is a scale of risk for current or future chronic disease morbidity or mortality, with a focus on a statistical increase in mortality as an endpoint when available, which the Examiner is interpreting the mortality as an endpoint and the determined amount of CDT to encompass the claimed portion as the CDT is related to the baseline CDT of 98.6.); and f. administering the statin therapy to the subject selected or identified for participation in step e (See Paragraph [0170]: Non-HDL cholesterol, or hs-CRP can be utilized as predictors of clinical risk in patients receiving statin therapy, which the Examiner is interpreting the biomarkers used as predictors to encompass the claimed portion.).
While Lewis teaches the method as described above, Lewis may not explicitly teach a. optionally identifying the subject or having the subject identified as having AMD.
P. Lewis teaches a method for a. optionally identifying the subject or having the subject identified as having AMD (See Paragraph [0081]: Patients are identified if they have a diagnosis of non-exudative or exudative AMD, which the Examiner is interpreting identifying diagnosed AMD patients to encompass the claimed portion when combined with Lewis' teachings of a variety of tests for subjects.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include optionally identifying the plurality of subjects or having the plurality of subjects identified as having AMD as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
While Lewis/P. Lewis teaches the method as described above, Lewis/P. Lewis may not explicitly teach [...] wherein the functional biomarker is a visual function other than normal luminance visual acuity.
Omoigui  teaches a method[ ... ] wherein  the functional  biomarker is a visual  function other than normal luminance visual acuity (See Paragraph [0167]: The cohort study involved 251 participants aged 60 years and older who had some sign of nonexudative AMD and visual acuity of 20/200 or better in at least one eye at baseline, the AMD status was assessed by standardized grading of fundus photographs, and stored fasting blood specimens obtained at baseline were analyzed for levels of the various biomarkers, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis to include the functional biomarker is a visual function other than normal luminance visual acuity as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per claim 70, As per claim 70, Lewis/P. Lewis/Omoigui teaches the method of claims 1 and 11 as described above. Lewis further teaches wherein the early indication of efficacy is established if the comparison of the subsequent value to the baseline value or an earlier subsequent value satisfies an early indication criteria (See Paragraphs [0123]-[0124]: A process is described to repeat methods to access the efficacy of therapy and the process is repeated until the subject's CDT or disease specific temperature is 98.6 or close, and a series of biological tests to be obtained for specific biomarkers, the results of which are used to determine an amount of CDT, in degrees Fahrenheit or degrees Celsius, that each test contributes to the calculation of a human's overall CDT, and the CDT is a scale of risk for current or future chronic disease morbidity or mortality, with a focus on a statistical increase in mortality as an endpoint when available, which the Examiner is interpreting the mortality as an endpoint and the determined amount of CDT to encompass the claimed portion as the CDT is related to the baseline CDT of 98.6, and 98.6 to encompass an early indication criteria.).
As per claim 71, Lewis/P. Lewis/Omoigui teaches the method of claims 1, 11, and 70 as described above. Lewis further teaches wherein the early indication criteria is: a. no change in the subsequent value as compared to the baseline value or an earlier subsequent value; b. an improvement in the subsequent value as compared to the baseline value or an earlier subsequent value (See Paragraphs [0123]-[0124]: A process is described to repeat methods to access the efficacy of therapy and the process is repeated until the subject's CDT or disease specific temperature is 98.6 or close, and a series of biological tests to be obtained for specific biomarkers, the results of which are used to determine an amount of CDT, in degrees Fahrenheit or degrees Celsius, that each test contributes to the calculation of a human's overall CDT, and the CDT is a scale of risk for current or future chronic disease morbidity or mortality, with a focus on a statistical increase in mortality as an endpoint when available, which the Examiner is interpreting the mortality as an endpoint and the determined amount of CDT to encompass the claimed portion as the CDT is related to the baseline CDT of 98.6, and 98.6 to encompass an early indication criteria for the improvement of the subsequent value to move towards 98.6.); or c. a worsening of less than 10% in the subsequent value as compared to the baseline value or an earlier subsequent value.
As per claim 72, Lewis/P. Lewis/Omoigui teaches the method of claims 1, 11, and 70 as described above. Lewis may not explicitly teach wherein the baseline value, the subsequent value and the earlier subsequent value are each a rod intercept time.
P. Lewis teaches a method wherein the baseline value, the subsequent value and the earlier subsequent value are each a rod intercept time (See Paragraph [020I]: The primary efficacy measure, dark adaptation (rod intercept) is analyzed by a comparison of the treatment groups on the change from baseline in rod intercept, by computing the slope of the rod intercept data across visits to yield an annualized rate of change, which the Examiner is interpreting the treatment groups change as a subsequent value and earlier subsequent value as the method is able to record many points.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the baseline value, the subsequent value and the earlier subsequent value are each a rod intercept time as taught by
P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
As per claim 73, Lewis/P. Lewis/Omoigui teaches the method of claims 1, 11, 70, and 72 as described above. Lewis may not explicitly teach wherein the early indication criteria is: a. no change in the subsequent value as compared to the baseline value or an earlier subsequent value; b. an improvement in the subsequent value as compared to the baseline value or an earlier subsequent value; or c. a worsening of less than 180 seconds in the subsequent value as compared to the baseline value or an earlier subsequent value.
P. Lewis teaches a method wherein the early indication criteria is: a. no change in the subsequent value as compared to the baseline value or an earlier subsequent value; b. an improvement in the subsequent value as compared to the baseline value or an earlier subsequent value (See Paragraph [0201]: The primary efficacy measure, dark adaptation (rod intercept) is analyzed by a comparison  of  the treatment  groups  on  the change from baseline in rod  intercept, by computing the slope of the rod intercept data across visits to yield an annualized rate of change and the dark adaptation testing is performed at baseline, and 6, 12, 18, and 24 months after treatment to identify if there is an improvement or worsening, which the Examiner is interpreting to encompass the claimed portion.); or c. a worsening of less than 180 seconds in the subsequent value as compared to the baseline value or an earlier subsequent value. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the early indication criteria is b. an improvement in the subsequent value as compared to the baseline value or an earlier subsequent value as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
As per claim 74, Lewis/P. Lewis/Omoigui teaches the method of claim 1 as described above. Lewis further teaches wherein step c comprises measuring one or more functional biomarkers in the plurality of subjects (See Paragraph [0118]: The chronic disease mitigation and elimination system and learning engine facilitates the determination whether a subject has risk or decaying health that make the subject susceptible for current/immediate and future chronic disease, the process includes detailed subject lifestyle evaluation and testing, testing and measuring for biomarkers, which the Examiner is interpreting to encompass the claimed portion.), […]; wherein step d comprises determining a baseline value for each of the plurality of subjects from the one or more measurements of step c (See Paragraph [0123]: Subjects with elevated CDT or chronic disease-specific temperature require intervention to lower or eliminate the excess "temperature" above a baseline of 98.6, which the Examiner is interpreting the baseline value for the disease-specific temperature to encompass the claimed portion.); wherein step e comprises measuring the one or more functional biomarkers in the plurality of subjects at one or more later time points (See Paragraph [0146]: Measurements of biomarkers can occur at multiple times to identify disease associated biomarkers, which the Examiner is interpreting to encompass the claimed portion.); and where step f comprises determining a corresponding subsequent value for each of the plurality of subjects from the one or more measurements of step e (See Paragraphs [0146]-[0148]: Measurements of biomarkers can occur at multiple times to identify disease associated biomarkers, eyes provide for measurement of the health and changes to the health of the nervous tissue, vascular tissue, and stem cells, and biological markers is provided to determine appropriate therapies and monitor subjects that are undergoing therapies for chronic disease, which the Examiner is interpreting the multiple times of taking measurements and when specified to a certain patient to encompass the claimed portion.).
While Lewis/P. Lewis teaches the method as described above, Lewis/P. Lewis may not explicitly teach […] wherein the functional biomarker is a visual function other than normal luminance visual acuity.
Omoigui teaches a method [...] wherein  the functional  biomarker is a visual  function other than normal luminance visual acuity (See Paragraph [0167]: The cohort study involved 251 participants aged 60 years and older who had some sign of nonexudative AMD and visual acuity of 20/200 or better in at least one eye at baseline, the AMD status was assessed by standardized grading of fundus photographs, and stored fasting blood specimens obtained at baseline were analyzed for levels of the various biomarkers, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis to include the functional biomarker is a visual function other than normal luminance visual acuity as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per claim 75, Lewis/P. Lewis/Omoigui teaches the method of claims 1 and 74 as described above. Lewis may not explicitly teach wherein measuring the one or more functional biomarkers comprises measuring one or more of dark adaptation, low luminance visual acuity, low luminance deficit, contrast sensitivity, or scotopic sensitivity.
P. Lewis teaches a method wherein measuring the one or more functional biomarkers comprises measuring one or more of dark adaptation, low luminance visual acuity, low luminance deficit, contrast sensitivity, or scotopic sensitivity (See Paragraph [0201]: The primary efficacy measure, dark adaptation (rod intercept) is analyzed by a comparison of the treatment groups on the change from baseline in rod intercept, by computing the slope of the rod intercept data across visits to yield an annualized rate of change, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include measuring the one or more functional biomarkers comprises measuring one or more of dark adaptation, low luminance visual acuity, low luminance deficit, contrast sensitivity, or scotopic sensitivity as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
As per claim 76, Lewis/P. Lewis/Omoigui teaches the method of claims 1 and 74 as described above. Lewis may not explicitly teach wherein the functional biomarker is dark adaptation.
P. Lewis teaches a method wherein the functional biomarker is dark adaptation (See Paragraph [0201]: The primary efficacy measure, dark adaptation (rod intercept) is analyzed by a comparison of the treatment groups on the change from baseline in rod intercept, by computing the slope of the rod intercept data across visits to yield an annualized rate of change, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the functional biomarker is dark adaptation as taught by P. Lewis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with P. Lewis with the motivation of meeting the need for identifying agents that prevent choroidal neovascularization and/or increase choroidal blood flow (See Background of P. Lewis in Paragraph [0003]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. Patent Pre-Grant Publication No. 2018/0166174) in view of Lewis et al. (U.S. Pre-Grant Patent Publication No. 2013/0331393) in view of Omoigui (U.S. Pre-Grant Patent Publication No. 2006/0275294) in further view of Lichtenauer et al. (U.S. Pre-Grant Patent Publication No. 2017/0325676).
As per claim 5, Lewis/P. Lewis/Omoigui teaches the method of claims 1 and 3-4 as described above. Lewis/P. Lewis/Omoigui may not explicitly teach wherein the rod intercept time is determined using a dark adaptometer under the following conditions: a. a 70% effective bleach and a 50 or 120 eccentricity test location; b. a 76% effective bleach and a 50 or 120 eccentricity test location; c. a 70% effective bleach and a 50 eccentricity test location; d. a 70% effective bleach and a 120 eccentricity test location; e. a 76% effective bleach and a 50 eccentricity test location; or f. a 76% effective bleach and a 120 eccentricity test location.
Lichtenauer teaches a method wherein the rod intercept time is determined using a dark adaptometer under the following conditions: a. a 70% effective bleach and a 50 or 120 eccentricity test location (See Paragraphs [0107]-[0108]: The field of view can be greater than 35, 40, 50 or more than 70 eccentricity the present invention may utilize a bleaching level of 30- 95%, which the Examiner is interpreting to encompass the claimed portion.); b. a 76% effective bleach and a 50 or 120 eccentricity test location; c. a 70% effective bleach and a 50 eccentricity test location; d. a 70% effective bleach and a 120 eccentricity test location; e. a 76% effective bleach and a 50 eccentricity test location; or f. a 76% effective bleach and a 120 eccentricity test location. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis/Omoigui to include the rod intercept time is determined using a dark adaptometer under the following conditions: a. a 70% effective bleach and a 50 or 120 eccentricity test location as taught by Lichtenauer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis/Omoigui with Lichtenauer with the motivation of improving methods and apparatuses to quickly and efficiently measure dark-adaptation in a patient (See Background of the Invention of Lichtenauer in Paragraph [0014]).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. Patent Pre-Grant Publication No. 2018/0166174) in view of Lewis et al. (U.S. Pre-Grant Patent Publication No. 2013/0331393) in view of Lichtenauer et al. (U.S. Pre-Grant Patent Publication No. 2017/0325676) in further view of Edwards et al. (U.S. Pre-Grant Patent Publication No. 2010/016860).
As per claim 6, Lewis/P. Lewis/Omoigui teaches the method of claims 1 and 3-4, and Lewis/P. Lewis/Omoigui/Lichtenauer teaches the method of claim 5 as described above. Lewis/P. Lewis/Omoigui/Lichtenauer may not explicitly teach wherein the 50 or 120 eccentricity test location are centered on the inferior visual meridian.
Edwards teaches a method wherein the 50 or 20 eccentricity test location are centered on the inferior visual meridian (See Paragraph [0049]: The inferior visual field can be identified as the position for testing of dark adaptation, which the Examiner is interpreting to encompass the claimed portion when combined with Lichtenauer's parameters.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis/Omoigui/Lichtenauer to include the 50 or 120 eccentricity test location are centered on the inferior visual meridian as taught by Edwards as to identify a specific targeted location for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis/Omoigui/Lichtenauer with Edwards with the motivation of improving a method of photobleaching for use with psychophysical tests (See Background of Edwards in Paragraph [0009]).
 As per claim 7, Lewis/P. Lewis/Omoigui teaches the method of claims 1 and 3-4, and Lewis/P. Lewis/Omoigui/Lichtenauer teaches the method of claim 5 as described above. Lewis/P. Lewis/Omoigui/Lichtenauer may not explicitly teach wherein a rod intercept criterion sensitivity level is from 5 x 10-2 scotopic cd/m2 to 5 x 10-4 scotopic cd/m2 or is 5 x 10-3 scotopic cd/m2.
Edwards teaches a method wherein a rod intercept criterion sensitivity level is from 5 x 10-2 scotopic cd/m2 to 5 x 10-4 scotopic cd/m2 or is 5 x 10-3 scotopic cd/m2 (See Paragraph [0074]: The rod intercept utilized is the time for scotopic sensitivity to recover to 5 x 10-4 scotopic cd/m2 and the dark adaptation impairment of the age-related maculopathy (ARM) patients was calculated relative to a control group of age-matched adults, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis/P. Lewis/Omoigui/Lichtenauer to include a rod intercept criterion sensitivity level is from 5 x 10-2 scotopic cd/m2 to 5 x 10-4 scotopic cd/m2 as taught by Edwards as to identify a specific targeted level for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis/P. Lewis/Omoigui/Lichtenauer with Edwards with the motivation of improving a method of photobleaching for use with psychophysical tests (See Background of Edwards in Paragraph [0009]).
Claims 13, 45, 59, and 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. Patent Pre-Grant Publication No. 2018/0166174) in view of Omoigui (U.S. Pre-Grant Patent Publication No. 2006/0275294).
As per independent claim 13, Lewis discloses a method for stratifying a plurality of subjects who have age-related macular degeneration (AMD) and are participating in or may participate in a clinical trial of a statin therapy for treatment of AMD (See Paragraphs [0497]-[0498]: AMD can be utilized as a biomarker and patients with AMD can be grouped together for analysis.), the method comprising the steps of: a. measuring or having measured one or more functional biomarkers in each of the plurality of subjects, [... ] (See Paragraph [0118]: The chronic disease mitigation and elimination system and learning engine facilitates the determination whether a subject has risk or decaying health that make the subject susceptible for current/immediate and future chronic disease, the process includes detailed subject lifestyle evaluation and testing, testing and measuring for biomarkers, which the Examiner is interpreting to encompass the claimed portion.); b. determining or having determined a subject value for each of the plurality of subjects from the one or more measurements of step a to provide a subject value for each of the plurality subjects (See Paragraph [0123]: Subjects with elevated CDT or chronic disease-specific temperature require intervention to lower or eliminate the excess "temperature" above a baseline of 98.6, which the Examiner is interpreting the baseline value for the disease-specific temperature to encompass the claimed portion.); c. stratifying the plurality of subjects based on the subject values (See Paragraph [0190]: Subjects can be grouped according to their baseline values and can be used for analysis, which the Examiner is interpreting to encompass stratifying the plurality of subjects based on the subject values); and d. administering the statin therapy to the plurality of subjects (See Paragraph [0170]: Non¬ HDL cholesterol, or hs-CRP can be utilized as predictors of clinical risk in patients receiving statin therapy, which the Examiner is interpreting the biomarkers used as predictors to encompass the claimed portion.).
While Lewis teaches the method as described above, Lewis may not explicitly teach [...] wherein the functional biomarker is a visual function other than normal luminance visual acuity. Omoigui  teaches a method [...] wherein  the functional  biomarker is a visual  function other than normal luminance visual acuity (See Paragraph [0167]: The cohort study involved 251 participants aged 60 years and older who had some sign of nonexudative AMD and visual acuity of 20/200 or better in at least one eye at baseline, the AMD status was assessed by standardized grading of fundus photographs, and stored fasting blood specimens obtained at baseline were analyzed for levels of  the various  biomarkers,  which  the Examiner is interpreting  to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the functional biomarker is a visual function other than normal luminance visual acuity as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per independent claim 45, Lewis discloses a method for treating a subject suffering from age-related macular degeneration (AMD) with a statin, the method comprising the steps of: a. measuring or having measured one or more functional biomarkers in the subject (See Paragraph [0118]: The chronic disease mitigation and elimination system and learning engine facilitates the determination whether a subject has risk or decaying health that make the subject susceptible for current/immediate and future chronic disease, the process includes detailed subject lifestyle evaluation and testing, testing and measuring for biomarkers, which the Examiner is interpreting to encompass the claimed portion.); b. determining or having determined a baseline value for the subject from the one or more measurements of step a (See Paragraph [0123]: Subjects with elevated CDT or chronic disease-specific temperature require intervention to lower or eliminate the excess "temperature" above a baseline of 98.6, which the Examiner is interpreting the baseline value for the disease-specific temperature to encompass the claimed portion.); c. administering a statin treatment to the subject at an initial statin dose (See Paragraph [0170]: Non-HDL cholesterol, or hs-CRP can be utilized as predictors of clinical risk in patients receiving  statin therapy,  which  the Examiner is interpreting the biomarkers used as predictors to encompass the claimed portion.); d. measuring or having measured the one or more functional biomarkers in the subject at one or more later time points, [...] (See Paragraph [0146]: Measurements of biomarkers can occur at multiple times to identify disease associated biomarkers, which the Examiner is interpreting to encompass the claimed portion.); e. determining or having determined a subsequent value for the subject from the one or more measurements of step d (See Paragraphs [0146]-[0148]: Measurements of biomarkers can occur at multiple times to identify disease associated biomarkers, eyes provide for measurement of the health and changes to the health of the nervous tissue, vascular tissue, and stem cells, and biological markers is provided to determine appropriate therapies and monitor subjects that are undergoing therapies for chronic disease, which the Examiner is interpreting the multiple times of taking measurements and when specified to a certain patient to encompass the claimed portion.); and f. making a treatment decision based on the subsequent value and the baseline value or the subsequent value and an earlier subsequent value (See Paragraph [0124]: A series of biological tests to be obtained for specific biomarkers,  the results of  which  are used to determine an amount of CDT, in degrees Fahrenheit or degrees Celsius, that each test contributes to the calculation of a human's overall CDT, and the CDT is a scale of risk for current or future chronic disease morbidity or mortality, with a focus on a statistical increase in mortality as an endpoint when available, which the Examiner is interpreting the mortality as an endpoint and the determined amount of CDT to encompass the claimed portion as the CDT is related to the baseline CDT of 98.6.), wherein the treatment decision is: i. continuing the statin treatment without change (See Paragraph [0141]: Additional tests for humans with an elevated (above 98.6) CDT can be provided to test for causes and exacerbators/accelerators of the chronic disease, which the Examiner is interpreting additional tests to encompass continuing statin treatment without change and adding tests if need be.); ii. continuing the statin treatment with an increase in the dose of the statin being administered as compared to the initial dose or decrease in the dose of the statin being administered as compared to the initial dose; iii. continuing statin treatment with a different statin either at the same equivalent dose as compared to the initial dose, a higher equivalent dose as compared to the initial dose, or a lower equivalent dose as compared to the initial dose; or iv. discontinuing the statin treatment.
While Lewis teaches the method as described above, Lewis may not explicitly teach [...] wherein the functional biomarker is a visual function other than normal luminance visual acuity.
Omoigui  teaches a method  [...] wherein  the functional  biomarker is a visual function other than normal luminance visual acuity (See Paragraph [0167]: The cohort study involved 251 participants aged 60 years and older who had some sign of nonexudative AMD and visual acuity of 20/200 or better in at least one eye at baseline, the AMD status was assessed by standardized grading of fundus photographs, and stored fasting blood specimens obtained at baseline were analyzed for levels of  the various  biomarkers,  which  the Examiner is interpreting  to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the functional biomarker is a visual function other than normal luminance visual acuity as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per independent claim 59, As per independent claim 59, Lewis discloses a method of selecting a subject suffering from age-related macular degeneration (AMD) for treatment with a statin therapy, the method comprising the steps of: a. measuring or having measured one or more functional biomarkers in the subject, [...] (See Paragraph [0118]: The chronic disease mitigation and elimination system and learning engine facilitates the determination whether a subject has risk or decaying health that make the subject susceptible for current/immediate and future chronic disease, the process includes detailed subject lifestyle evaluation and testing, testing and measuring for biomarkers, which the Examiner is interpreting to encompass the claimed portion.); b. determining or having determined a subject value for the subject from the one or more measurements of step a (See Paragraph [0123]: Subjects with elevated CDT or chronic disease-specific temperature require intervention to lower or eliminate the excess "temperature" above a baseline of 98.6, which the Examiner is interpreting the baseline value for the disease-specific temperature to encompass the claimed portion.); c. comparing the subject value to a corresponding reference range (See Paragraphs [0472]-[0475]: Reference ranges are disclosed that are utilized in a subject's chronic disease temperature, which the Examiner is interpreting the utilization of reference ranges in the calculation of the patient's CDT to encompass the claimed portion as the patient's values are compared to reference ranges for the CDT); and e. administering the statin therapy to the subject selected for treatment in step d (See Paragraph [0170]: Non-HDL cholesterol, or hs-CRP can be utilized as predictors of clinical risk in patients receiving statin therapy, which the Examiner is interpreting the biomarkers used as predictors to encompass the claimed portion.).
While Lewis teaches the method as described above, Lewis may not explicitly teach [...] wherein the functional biomarker is a visual function other than normal luminance visual acuity.
Omoigui  teaches a method  [...] wherein  the functional  biomarker is a visual function other than normal luminance visual acuity (See Paragraph [0167]: The cohort study involved 251 participants aged 60 years and older who had some sign of nonexudative AMD and visual acuity of 20/200 or better in at least one eye at baseline, the AMD status was assessed by standardized grading of fundus photographs, and stored fasting blood specimens obtained at baseline were analyzed for levels of  the various  biomarkers,  which  the Examiner is interpreting  to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the functional biomarker is a visual function other than normal luminance visual acuity as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per independent claim 77, Lewis discloses a method for treating a subject suffering from age-related macular degeneration (AMD) with a statin, the method comprising the steps of: a. measuring or having measured one or more functional biomarkers in the subject (See Paragraph [0118]: The chronic disease mitigation and elimination system and learning engine facilitates the determination whether a subject has risk or decaying health that make the subject susceptible for current/immediate and future chronic disease, the process includes detailed subject lifestyle evaluation and testing, testing and measuring for biomarkers, which the Examiner is interpreting to encompass the claimed portion.); b. determining or having determined a baseline value for the subject from the one or more measurements of step a (See Paragraph [0123]: Subjects with elevated CDT or chronic disease-specific temperature require intervention to lower or eliminate the excess "temperature" above a baseline of 98.6, which the Examiner is interpreting the baseline value for the disease-specific temperature to encompass the claimed portion.); c. administering a statin treatment to the subject at an initial statin dose (See Paragraph [0170]: Non-HDL cholesterol, or hs-CRP can be utilized as predictors of clinical risk in patients receiving  statin therapy, which the Examiner is interpreting the biomarkers used as predictors to encompass the claimed portion.); d. measuring or having measured the one or more functional biomarkers in the subject at one or more later time points, [... ] (See Paragraph [0146]: Measurements of biomarkers can occur at multiple times to identify disease associated biomarkers, which the Examiner is interpreting to encompass the claimed portion.) e. determining or having determined a subsequent value for the subject from the one or more measurements of step d (See Paragraphs [0146]-[0148]: Measurements of biomarkers can occur at multiple times to identify disease associated biomarkers, eyes provide for measurement of the health and changes to the health of the nervous tissue, vascular tissue, and stem cells, and biological markers is provided to determine appropriate therapies and monitor subjects that are undergoing therapies for chronic disease, which the Examiner is interpreting the multiple times of taking measurements and when specified to a certain patient to encompass the claimed portion.); and f. administering a statin treatment to the subject based on the subsequent value and the baseline value or the subsequent value and an earlier subsequent value (See Paragraph [0124]: A series of biological tests to be obtained for specific biomarkers,  the results of  which  are used to determine an amount of CDT, in degrees Fahrenheit or degrees Celsius, that each test contributes to the calculation of a human's overall CDT, and the CDT is a scale of risk for current or future chronic disease morbidity or mortality, with a focus on a statistical increase in mortality as an endpoint when available, which the Examiner is interpreting the mortality as an endpoint and the determined amount of CDT to encompass the claimed portion as the CDT is related to the baseline CDT of 98.6.).
While Lewis teaches the method as described above, Lewis may not explicitly teach […] wherein the functional biomarker is a visual function other than normal luminance visual acuity.
Omoigui  teaches a method  [...] wherein  the functional  biomarker is a visual function other than normal luminance visual acuity (See Paragraph [0167]: The cohort study involved 251 participants aged 60 years and older who had some sign of nonexudative AMD and visual acuity of 20/200 or better in at least one eye at baseline, the AMD status was assessed by standardized grading of fundus photographs, and stored fasting blood specimens obtained at baseline were analyzed for levels of  the various  biomarkers,  which  the Examiner is interpreting  to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Lewis to include the functional biomarker is a visual function other than normal luminance visual acuity as taught by Omoigui as to identify a specific dosage for testing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lewis with Omoigui with the motivation of improving age-related treatment options (See Background of Invention of Omoigui in Paragraph [0005]).
As per claim 78, Lewis/Omoigui teaches the method of claim 77 as described above. Lewis further teaches wherein the statin treatment of step f is i. without change to the dose as compared to the initial dose (See Paragraph [0141]: Additional tests for humans with an elevated (above 98.6) CDT can be provided to test for causes and exacerbators/accelerators of the chronic disease, which the Examiner is interpreting additional tests to encompass continuing statin treatment without change and adding tests if need be.); ii. an increase in the dose of the statin being administered as compared to the initial dose or a decrease in the dose of the statin being administered as compared to the initial dose; or iii. with a different statin either at the same equivalent dose as compared to the initial dose, a higher equivalent dose as compared to the initial dose, or a lower equivalent dose as compared to the initial dose.

Response to Arguments
In the Remarks filed on October 14, 2022, the Applicant argues that the newly amended and/or added claims overcome the Claim Objection(s), 35 U.S.C. 101 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner acknowledges that the newly added and amended claims overcome the Claim Objection(s). However, the Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the present claim clearly recites administering a specific or particular therapy to subjects having a specific disease-AMD. Accordingly, Applicant submits that the judicial exception has been integrated into a practical application, thereby satisfying the requirements of 35 U.S.C. 101. Claim 34 recites the administration of therapy after application of the alleged judicial exception. In other words, the method steps of claim 34 are clearly more analogous to the claimed methods of Vanda Pharm. Inc. v. West-Ward Pharm. Int'l Ltd., 887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018) which were determined to be patent eligible than the claims at issue in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 101 USPQ2d 1961 (2012) (see MPEP 2106.04(d)(2)). Indeed, MPEP 2106.04(d)(2) further explains that the claims at issue in Vanda recited the steps of: "(1) performing a genotyping assay to determine if a patient has a genotype associated with poor drug metabolism; and (2) administering iloperidone to the patient in a dose range that depends on the patient's genotype." MPEP 2106.04(d)(2) states that "although Vanda's claims recited a law of nature," the claims were distinguishable over Mayo "based on the differences in the administration steps" wherein the Mayo administration step was "to gather data," but the Vanda administration step was to more effectively treat the patient. Here, the method of claim 34 results in a better and more effective means of treating the patient with the statin therapy, (2) The June 7, 2018 USPTO Memorandum concludes that "(1) 'method of treatment' claims that practically apply natural relationships should be considered patent eligible under Step 2A of the USPTO's subject matter eligibility guidance; (2) it is not necessary for 'method of treatment' claims that practically apply natural relationships to include nonroutine or unconventional steps to be considered patent eligible under 35 U.S.C. 101. Claims 3 and 75 specifically define the functional biomarker as dark adaptation - thereby reciting a further element which integrates the alleged judicial exception into a practical application. When considered in combination, Applicant submits that these additional features amount to significantly more than the judicial exception itself. Clearly, the combination of these elements amounts to significantly more than a natural correlation. Indeed, the combination of features in the amended claim cannot be considered merely well-understood, routine, conventional activity previously known in the field as there are no examples of all of those features being used together in a method which was "widely prevalent or in common use in the industry".   On the contrary, the Examiner has failed to provide evidence that the combination of recited claim elements is a well-understood, routine, conventional activity in the field. Indeed, for the reasons set forth below, the Examiner has clearly failed to demonstrate the use of a functional biomarker that is a visual function other than normal luminance visual acuity. Accordingly, Applicant submits that the method steps of claim 1 include an "inventive concept," thereby rendering the claim patent eligible under Step 2B; (3) Omoigui clearly fails to supplement the deficiencies in the teachings of Lewis and/or P. Lewis as Omoigui only reference to a visual function is the mention at paragraph [0167] that the participants of the study had a "visual acuity of 20/200 or better in at least one eye at baseline." Clearly, this is a reference to normal luminance visual acuity, which is excluded from the present claims. Omoigui fails to teach anything about the use of visual function biomarkers (much less the use visual function biomarkers other than normal luminance visual acuity) for evaluation of statin therapy in AMD; and (4) P. Lewis neither teaches nor suggests the use of any other therapy and certainly does not suggest the use of statin therapy for treatment of AMD. Hydralazine has a completely different target and mechanism of action than statin therapy. As explained in P. Lewis, hydralazine is a vasodilator intended to overcome ischemia (reduced blood flow) in the macular choriocapillaris (see for example P. Lewis paragraphs [0076] and [0085] and the last sentence of paragraph [0089]). The Examiner has failed to explain why the skilled artisan would believe that the same functional biomarker would be effective for two different therapies having different mechanisms of action.	
In response to argument (1), the Examiner does not find the Applicant’s 35 U.S.C. 101 arguments persuasive. The Examiner does not acknowledge that, the judicial exception has been integrated into a practical application as the newly amended and added claims recite instructions for a person to follow and is encompassed by Certain Methods of Organizing Human Activity. The Examiner does not acknowledge that the method steps of claim 34 are analogous to the claimed methods of Vanda Pharm. Inc. v. West-Ward Pharm. Int'l Ltd., 887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018) which were determined to be patent eligible than the claims at issue in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 101 USPQ2d 1961 (2012) (see MPEP 2106.04(d)(2)). The Examiner does not acknowledge that the method of claim 34 results in a better and more effective means of treating the patient with the statin therapy as the claims are recited at a high level of generality that allows for the claimed portions to be utilized as instructions, and the improvement over other statin therapy techniques is not clear. The 35 U.S.C. 101 rejection(s) stand. 
In response to argument (2), the Examiner does not find the Applicant’s 35 U.S.C. 101 arguments persuasive. The Examiner does not acknowledge that the Claims 3 and 75 specifically define the functional biomarker as dark adaptation - thereby reciting a further element which integrates the alleged judicial exception into a practical application as the Examiner is specifying values for a certain situation, but that is not enough to integrate a judicial exception into a practical application. The combination of these elements does not amount to significantly more than a natural correlation. The combination of features in the amended claim are well-understood, routine, conventional activity as the steps are reciting an abstract idea that can be utilized as instructions for a person to follow.  The Examiner does not acknowledge that the method steps of claim 1 include an "inventive concept," and is not patent eligible under Step 2B;. The 35 U.S.C. 101 rejection(s).
In response to argument (3), the Examiner does not find the Applicant’s 35 U.S.C. 103 rejection(s) persuasive. The combination of Lewis/P. Lewis/Omoigui does disclose that the functional  biomarker is a visual  function other than normal luminance visual acuity as Omoigui discloses in Paragraph [0167] teaches the cohort study involved 251 participants aged 60 years and older who had some sign of nonexudative AMD and visual acuity of 20/200 or better in at least one eye at baseline, the AMD status was assessed by standardized grading of fundus photographs, and stored fasting blood specimens obtained at baseline were analyzed for levels of the various biomarkers as the visual acuity could be low luminance visual acuity. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (4), the Examiner does not find the Applicant’s 35 U.S.C. 103 rejection(s) persuasive. The combination of Lewis/P. Lewis/Omoigui does disclose the use of any other therapy and does suggest the use of statin therapy for treatment of AMD as the claims are recited at a level that is encompassed by Lewis/P. Lewis/Omoigui when in combination. The Examiner points to the Background of P. Lewis in Paragraph [0003] to explain why the skilled artisan would believe that the same functional biomarker would be effective for two different therapies having different mechanisms of action as functional biomarkers can be used in different tests for different purposes to identify agents that prevent choroidal neovascularization and/or increase choroidal blood flow. The Applicant's claims do not establish meaningful limitations that would overcome the current combination of limitations that are used for the 35 U.S.C. 103 rejection(s). The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGrath et al. (U.S. Pre-Grant Patent Publication No. 2012/0134929), describes a method of modulating macrophage accumulation or activation comprising administering to a subject in need thereof an effective amount of an oxidative agent or an immunosuppressive agent, Sabbadini (U.S. Patent Publication No. 7,901,682), describes methods and compositions are disclosed that are useful for the prevention and/or treatment of cancer, angiogenesis, and inflammation, and Farnoodian ("Endogenous Inhibitors of Angiogenesis, TSPI and PEDF, as Potential Targets for Treatment of Exudative AMD"), describes safe and effective new treatments for AMD with an interest on pigment epithelium derived factor (PEDF) and thrombospondin-1 (TSPI).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626